DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 05/19/2022, where claims 1-20 are currently pending.


Allowable Subject Matter
Claims 2-4, 9, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2-4, and 9, the US Patent Application Pub. No. 20130263053 (Tritschler) similarly discloses the limitations of independent claims 1 and 8; however, Tritschler is not directed to an issue tracking platform comprising an issue tracking server, nor it is directed to a collaboration platform.  Therefore, Tritschler cannot teach the specific combination of limitations as presented in claims 2 and 9 as a whole.  The US Patent Application Pub. No. 20060015818 (Chaudhri) and the US Patent Application Pub. No. 20040230489 (Goldthwaite) also failed to remedy the deficiencies of Tritschler.

Regarding claims 13 and 14, Tritschler in view of Chaudhri similarly discloses the limitations of independent claim 12; however, neither Tritschler nor Chaudhri is directed to an issue tracking platform comprising an issue tracking server.  Therefore, Tritschler in view of Chaudhri cannot teach the specific combination of limitations as presented in claim 13 as a whole.  Goldthwaite also failed to remedy the deficiencies of Tritschler in view of Chaudhri.

Regarding claims 15 and 16, Tritschler in view of Chaudhri similarly discloses the limitations of independent claim 12; however, neither Tritschler nor Chaudhri is directed to collaboration platform that provide authentication functionality to authenticate a user, and enable access to the application functionality in response to authentication performed by the microfunction instance.  Therefore, Tritschler in view of Chaudhri cannot teach the specific combination of limitations as presented in claim 15 as a whole.  Goldthwaite also failed to remedy the deficiencies of Tritschler in view of Chaudhri.

Regarding claims 17-20, Tritschler in view of Chaudhri similarly discloses the limitations of independent claim 12; however, neither alone nor in combination, Tritschler and Chaudhri teach the exact combination of limitations of receiving list of items selected by the user in the shopping application from two different instances of the widget.  Therefore, Tritschler in view of Chaudhri cannot teach the specific combination of limitations as presented in claim 17 as a whole.  Goldthwaite also failed to remedy the deficiencies of Tritschler in view of Chaudhri.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 1, 8, and 12 have been rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 10 respectfully of the US Patent No. 11,340,753 (hereinafter the Patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both the instant application and the Patent are disclosing the portable electronic device displays a graphical user interface of an integrated application, wherein a first interface region is associated with a first microfunction, a second interface region is associated with a second microfunction; in response to a user input, update the graphical user interface.  Claim 1 of the instant application is broader in scope; therefore, the claims are obvious variation of each other.

Claim 2 of the instant application is also rejected under non-statutory obviousness type double patenting over claim 1 of the Patent as the claim of the instant application disclose substantially similar limitations as the corresponding claim of the Patent.

Claims 3-7 of the instant application is also rejected under non-statutory obviousness type double patenting over claims 2-6 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 8 of the instant application and claim 7 of the Patent are disclosing the portable electronic device instantiates a first microfunction couple to a first host service, a second microfunction couple to a second host service, an integrated application coupled to the first and the second microfunctions; generates requests to the two microfunctions, and render a graphical user interface.  Claim 8 of the instant application is broader in scope; therefore, the claims are obvious variation of each other.

Claim 9 of the instant application is also rejected under non-statutory obviousness type double patenting over claim 7 of the Patent as the claim of the instant application disclose substantially similar limitations as the corresponding claim of the Patent.

Claims 10 and 11 of the instant application is also rejected under non-statutory obviousness type double patenting over claims 8 and 9 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 12 of the instant application and claim 10 of the Patent are disclosing the method of creating a microfunction instance, instantiating an integrated application, and coupling the microfunction instance to the integrated application instance; instantiating a second integrated application, and coupling the microfunction instance to the second integrated application instance; provide a function to both the first integrated application instance and the second integrated application instance.  Claim 12 of the instant application is broader in scope; therefore, the claims are obvious variation of each other.

Claim 13 of the instant application is also rejected under non-statutory obviousness type double patenting over claim 10 of the Patent as the claim of the instant application disclose substantially similar limitations as the corresponding claim of the Patent.

Claims 14-20 of the instant application is also rejected under non-statutory obviousness type double patenting over claims 11-17 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

This is an obviousness-type double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tritschler et al., (US 20130263053 A1) (hereinafter Tritschler).

Referring to claim 1, Tritschler teaches a portable electronic device comprising: 
a display configured to render a graphical user interface (video display unit 610, ¶ [0063], fig. 6); 
a persistent memory storing an executable asset (data storage device 618, ¶ [0064], fig. 6); and 
a processor operably coupled to the persistent memory and configured to access the persistent memory to load at least a portion of the executable asset into a working memory to at least partially instantiate an instance of an integrated application (“The instructions 622 may also reside…at least partially, within the main memory 604 and/or within processing logic 626 of the processor 602 during execution thereof by the computer system 600”, ¶ [0064], fig. 6; media widget that provides a unified dashboard view, ¶ [0015].  Examiner recognizes the integrated application as the media widget), the integrated application instance configured to communicably couple to a remote host service (remote data sources, ¶ [0037]) and configured to: 
display a first interface region of the graphical user interface, the first interface region (“interface 330 provides widget content including a list of recently viewed media items, such as newsstand periodicals 332 and e-books 334. As discussed above, the widget content may be a limited subset of all media items available from one of underlying applications 225-229”, ¶ [0043], figs. 3B-C; “media widget view interface 206 may display the list of recently played audio files from audio application 225”, ¶ [0042], fig. 3A) associated with a first microfunction (one of a plurality of application adapters 215-219, ¶ [0039], fig. 2) installed on the portable electronic device; 
display a second interface region of the graphical user interface, the second interface region (“media widget view interface 206 may display…as well as the list of recommended available applications from app store application 227”, ¶ [0042], figs. 3B-C; “interface 330 also includes navigation controls 336, which may allow a user to view widget content in other categories, including for example, newsstand, books, music, video, apps, and shopping”, ¶ [0043], figs. 3B-C) associated with a second microfunction (another one of the plurality of application adapters 215-219, ¶ [0039], fig. 2) installed on the portable electronic device; 
receive a user input at the first interface region of the graphical user interface (“receive a user interaction selecting an item from the widget content displayed in the user interface”, ¶ [0057], fig. 5); 
in response to the user input, request the first microfunction to provide a function; 
receive a first response from the first microfunction (“launch the underlying application”, ¶ [0058], fig. 5; “multiple application adapters, each corresponding to a different one of underlying media applications 225-229…The adapters 215-219 may bind the interface presented in media widget view interface 206 to the widget content from the corresponding one of underlying media applications 225-229. The adapters 215-219 may bind individual items from the widget content of applications 225-229 into individual view objects that may be stored by widget content storage module 213 and displayed in media widget view interface 206”, ¶ [0039]); 
submit a request to the remote host service based on the first response from the first microfunction (“The asset manager may retrieve assets both locally from the providers of applications 225-229 and/or from remote data sources (e.g., over network 106)”, ¶ [0037]); and 
update the graphical user interface based at least in part on the first response from the first microfunction and a second response received from the remote host service (“provide the selected media content to the user”, ¶ [0058], fig. 5).

Referring to claim 8, Tritschler teaches a portable electronic device comprising: 
a memory allocation configured to store at least three executable assets (“The data storage device 618 may include a computer-readable medium 628 on which is stored one or more sets of instructions 622”, ¶ [0064], fig. 6); and 
a processor allocation operably coupled to the memory allocation and configured to access the memory allocation to load at least a portion of the at least three executable assets into a working memory allocation of the memory allocation (“The instructions 622 may also reside…at least partially, within the main memory 604 and/or within processing logic 626 of the processor 602 during execution thereof by the computer system 600”, ¶ [0064], fig. 6) to instantiate: 
a first microfunction configured to couple to a first host service (“audio adapter 215 may correspond to audio application 225”, ¶ [0039]; “retrieve assets…locally from the providers of applications 225-229”, ¶ [0037]); 
a second microfunction configured to couple to a second host service (“video adapter 216 may correspond to video application 226”, ¶ [0039]; “retrieve assets…locally from the providers of applications 225-229”, ¶ [0037]); and 
an integrated application coupled to the first microfunction and the second microfunction (“The media widget process may include a widget content synchronization module, which includes multiple application adapters”, ¶ [0016]; “Media widget view interface 206 may present the widget content received from each of the underlying media applications in a unified interface”, ¶ [0042]), the integrated application configured to: 
generate a first request to the first microfunction for first data received from the first host service; 
generate a second request to the second microfunction for second data received from the second host service (“The adapters 215-219 may bind the interface presented in media widget view interface 206 to the widget content from the corresponding one of underlying media applications 225-229”, ¶ [0039]); and 
render a graphical user interface comprising third data based at least in part from the first data and the second data (“The adapters 215-219 may bind individual items from the widget content of applications 225-229 into individual view objects that may be stored by widget content storage module 213 and displayed in media widget view interface 206”, ¶ [0039]).

Referring to claim 10, Tritschler further teaches the portable electronic device of claim 8, wherein: 
the integrated application is configured to communicably couple to a third host service to receive fourth data; and 
the third data is based at least in part on the first data, the second data, and the fourth data (“retrieve assets both locally from the providers of applications 225-229 and/or from remote data sources (e.g., over network 106)”, ¶ [0037]).

Referring to claim 11, Tritschler further teaches the portable electronic device of claim 8, the portable electronic device is further configured to instantiate a first service-specific client application and a second service-specific client application (“interface 330 also includes navigation controls 336, which may allow a user to view widget content in other categories, including for example, newsstand, books, music, video, apps, and shopping”, ¶ [0043]; “launch the underlying application to provide the selected media content to the user”, ¶ [0058]); 
the first service-specific client application is configured to couple to the first host service (“audio adapter 215 may correspond to audio application 225”, ¶ [0039]; “retrieve assets…locally from the providers of applications 225-229”, ¶ [0037]); and 
the second service-specific client application is configured to couple to the first host service (“video adapter 216 may correspond to video application 226”, ¶ [0039]; “retrieve assets…locally from the providers of applications 225-229”, ¶ [0037]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tritschler as applied to claim 1 above, and in view of Chaudhri et al., (US 20060015818 A1) (hereinafter Chaudhri).

Referring to claim 5, Tritschler teaches the portable electronic device of claim 1, where the media widget couples to the remote data sources and provides a unified dashboard view includes a display region associated to one of the plurality of adapters; however, Tritschler does not explicitly teach the processor is configured to at least partially instantiate an instance of a second…application…
Chaudhri teaches the processor is configured to at least partially instantiate an instance of a second…application…(“multiple instances of some widgets can be activated”, ¶ [0087]).
Tritschler and Chaudhri are analogous art to the claimed invention because they are concerning with interacting with a graphical user interface (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tritschler and Chaudhri before them to modify the media widget having multiple application adapters of Tritschler to incorporate the function of instantiating multiple instances of the same widget by Chaudhri.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Chaudhri (¶ [0087]), because the function of instantiating multiple instances of the same widget does not depend on the media widget having multiple application adapters of Tritschler.  That is the function of instantiating multiple instances of the same widget performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to increase flexibility of the interface by providing user the freedom to instantiate multiple instances of the same widget.

Referring to claim 6, Tritschler further teaches the portable electronic device of claim 5, wherein: 
the first interface region is directed to an interface to create a shopping cart having a list of user-selected items; and 
the first microfunction is configured to receive items selected by a user operating either the first integrated application or the second integrated application (“Mobile application store (app store application) 227 may be a store or marketplace designed to allow users to purchase and/or download other applications or programs for use on user device 102”, ¶ [0031]; “receive a user interaction selecting an item from the widget content displayed in the user interface”, ¶ [0057]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tritschler in view of Chaudhri as applied to claim 6 above, and further in view of Goldthwaite et al., (US 20040230489 A1) (hereinafter Goldthwaite).

Referring to claim 7, Tritschler in view of Chaudhri teach the portable electronic device of claim 6.  Tritschler further teaches the plurality of underlying applications comprises a shopping application that allows the user to purchase goods (¶ [0031])  However, Tritschler in view of Chaudhri do not explicitly teach …initiate an electronic payment…
Goldthwaite teaches …initiate an electronic payment… (“the shopping application 600 is an application that is installed on the mobile phone and accessed via the phone's interface. Referring to FIG. 6 and FIG. 6A to FIG. 6L, the shopping application 600 includes the following operations. The customer 102 selects a transit ticket purchase application on her PDA-type phone (602). Next, the customer 102 selects the desired fare amount (604). Alternatively, the customer 102 selects the origin station (605), the destination station (606), the fare type (607), and the fare is calculated by the application (608). Next, the customer 102 initiates the payment transaction and inserts a payment card (610)”, ¶ [0027]).
Tritschler, Chaudhri, and Goldthwaite are analogous art to the claimed invention because they are concerning with interacting with a graphical user interface (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tritschler in view of Chaudhri and Goldthwaite before them to modify the media widget having multiple application adapters of Tritschler in view of Chaudhri to incorporate the function of initiating an electronic payment by Goldthwaite.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Goldthwaite (¶ [0027]), because the function of initiating an electronic payment does not depend on the media widget having multiple application adapters of Tritschler in view of Chaudhri.  That is the function of instantiating an electronic payment performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase security and lower costs of the interface for fulfilling and paying for digital goods as suggested by Goldthwaite (¶ [0004]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tritschler et al., (US 20130263053 A1) (hereinafter Tritschler) in view of Chaudhri et al., (US 20060015818 A1) (hereinafter Chaudhri).

Referring to claim 12, Tritschler teaches a method for providing shared resource allocations in a portable electronic device, the method comprising: 
creating a microfunction instance defined by a configuration file, the microfunction instance configured to provide a service (one of a plurality of application adapters 215-219, ¶ [0039], fig. 2; “multiple application adapters, each corresponding to a different one of underlying media applications 225-229…The adapters 215-219 may bind the interface presented in media widget view interface 206 to the widget content from the corresponding one of underlying media applications 225-229”, ¶ [0039]; “media applications 225-229 may not be related and/or may be provided by different application developers”, ¶ [0030].  Examiner notes, the fact that the applications are provided by different developers, which suggest a configuration is necessary for each of the adapters to correctly interfaces with the corresponding underlying application); 
instantiating a first integrated application (media widget that provides a unified dashboard view, ¶ [0015], figs. 3B-C); 
communicably coupling the first integrated application instance to the microfunction instance (“widget content synchronization module 214 may include multiple application adapters, each corresponding to a different one of underlying media applications 225-229”, ¶ [0039], fig. 2); 
communicably coupling the…integrated application instance to the microfunction instance (“widget content synchronization module 214 may include multiple application adapters, each corresponding to a different one of underlying media applications 225-229”, ¶ [0039], fig. 2); and 
executing the microfunction instance to provide a function to…the first integrated application instance…(“The adapters 215-219 may bind individual items from the widget content of applications 225-229 into individual view objects that may be stored by widget content storage module 213 and displayed in media widget view interface 206”, ¶ [0039], fig. 2).
Tritschler teaches instantiating an instance of the media widget as discussed above; however, Tritschler does not explicitly teach instantiating a second integrated application.
Chaudhri teaches instantiating a second integrated application (“multiple instances of some widgets can be activated”, ¶ [0087]).
Tritschler and Chaudhri are analogous art to the claimed invention because they are concerning with interacting with a graphical user interface (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tritschler and Chaudhri before them to modify the media widget having multiple application adapters of Tritschler to incorporate the function of instantiating multiple instances of the same widget by Chaudhri.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Chaudhri (¶ [0087]), because the function of instantiating multiple instances of the same widget does not depend on the media widget having multiple application adapters of Tritschler.  That is the function of instantiating multiple instances of the same widget performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to increase flexibility of the interface by providing user the freedom to instantiate multiple instances of the same widget.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20210224086 (Jensen) – discloses methods and systems for managing applications.
US 20200225837 (Francioso) – discloses a unified graphical user interface comprises media from a plurality of underlying applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144